DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 25, 2021 is being considered by the examiner.

Response to Amendment
Applicant’s amendment filed June 29, 2021 is being entered in response to a Request for Continued Examination. Claims 1-5, 7-15 and 17-20 remain pending in the application, while claims 6 and 16 remain canceled, and claims 21 and 22 are newly added.

Response to Arguments
Applicant’s arguments with respect to claims 21 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments filed June 29, 2021 have been fully considered.

	The examiner will, for the sake of brevity, not repeat the specific responses to arguments set forth at pp. 2-5 of the March 29, 2021 Final Rejection, which are likewise applicable to the instant claims.
	Applicant argues against any further rejection that Wolfram would anticipate the limitations claimed in amended claim 1, by summarizing as follows, “…Wolfram discloses forming a given key-value pair (e.g., temp- (20, 30)) by combining a plurality of temperature pairs (e.g., temp-20, temp-30). Thus, Wolfram does not disclose the above quoted limitations of amended claim 1.” As applicant has observed, values being added in the teachings of Wolfram may be associated with character strings, e.g. “temp”. The examiner respectfully repeats that computers store such strings through representation as numerical values, e.g. ASCII. Consequently, it appear that the exemplary values 20 and 30 would each be associated with the numerical equivalent of string “temp” equal to for example integer t, would result effectively in storage as (t:20, t:30), equivalently to the specific limitations claimed in claim 1 as it is now.
	Accordingly, and in view of the past and present responses and grounds of rejection, applicant’s arguments at pp. 14-15 of the June 29, 2021 response that independent claim 1 would allegedly be allowable over the teachings of Wolfram have been fully considered but are not found to be persuasive.
	 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pre-Grant Publication 2016/0026438 to Wolfram.

With regard to independent claim 11,
	Wolfram teaches an apparatus for executing a distributed computing task (Wolfram: abstract – the system receives requests, i.e. “tasks”. See fig. 1 showing server 152 which is described in ¶¶0056-0058 as being a plurality of servers performing the taught request functionality, i.e. “distributed computing”. Examiner notes that the preamble is afforded such patentable weight to where an apparatus be capable of being configured to perform the recited preamble functionality.), 20the apparatus comprising: 
	at least one processor (Wolfram: ¶0008 – processors used to implement teachings. See also fig. 1 and ¶¶0056-0058 – processors listed as singular for brevity, while use of multiple processors is taught, similarly as cited above.); and 
	a memory storing instructions, wherein the instructions when executed by the at least one processor, cause the at least one processor to perform 25operations (Wolfram: ¶¶0008-0009 – processor’s execution of operations according to instructions stored in memory. See also above citations.), the operations comprising: 
	parsing an expression of the distributed computing task to obtain an operator keyword (Wolfram: ¶0179 – with regard to system depicted in fig. 1, parsing directed to HTTP request causes keywords and operators, i.e. “operator keywords”, to be obtained. See exemplary association between a request’s keyword and a function at ¶0119.) and 
	executing, by using an operator corresponding to the operator keyword, the distributed computing task based on an input parameter of the operator (Wolfram: ¶0010 – requests include API calls determined by servers based upon parameters as to how handled. See ¶0179 – API call associated with operator. See also fig. 1 showing server 152 which is described in ¶¶0056-0058 as being a plurality of servers performing the taught request functionality, i.e. “distributed computing”, as well as above citations. The examiner notes that the term “keyword operator” is afforded such broadest reasonable interpretation to denote a data item describing any identifier(s) or argument(s) associated with request execution. Examples of this format are shown at figs. 13 and 17A/B), the input parameter of the operator comprising at least one of: a distributively stored distributed key-value pair set including at least one key-value pair (Wolfram: ¶0135 – keyword associated with key “city” and associated nyc value pair, as well as key “temp” with numerical temperature value associated. See fig. 1 showing server 152 which is described in ¶¶0056-0058 as being a plurality of servers performing the taught request functionality, and examiner notes that storage of data across respective servers for distributive computing would likewise perform associated distributive storing. See also above citations. The examiner notes the recitation of alternative limitations herein.), a value of the key-value pair in the distributed key-value pair set being a distributed 15dataset (Wolfram: ¶0244 – date list with key “HR” associated with a list of values used from plotting, i.e. “dataset”. See fig. 1 showing server 152 which is described in ¶¶0056-0058 as being a plurality of servers performing the taught request functionality, and examiner notes that storage of data across respective servers for distributive computing would likewise perform associated distributive storing. See also above citations. The examiner notes the recitation of alternative limitations herein.) or a distributed key-value pair set, (Wolfram: ¶0135 – keyword associated with key “city” and associated nyc value pair, as well as key “temp” with numerical temperature value associated, i.e. “pair set”. See fig. 1 showing server 152 which is described in ¶¶0056-0058 as being a plurality of servers performing the taught request functionality, and examiner notes that storage of data across respective servers for distributive computing would likewise perform associated distributive storing. See also above citations. The examiner notes the recitation of alternative limitations herein.)
	wherein the parsing an expression of the distributed computing task to 10obtain an operator keyword comprises: 
	parsing the expression of the distributed computing task to obtain the key-value pair acquisition operator keyword (Wolfram: ¶0135 – values related to numbers associated with temp key as well as nyc characters associated with key “city”. See also above citations.), a key-value pair supplying distributed key- value pair set keyword for representing a distributed 15key-value pair set operated by a key-value pair acquisition operator corresponding to the key-value pair acquisition operator keyword (Wolfram: ¶0135 – values related to numbers associated with temp key as well as nyc characters associated with key “city”. See ¶0103 – data read from databin. See also above citations. Examiner notes data read from the databin as discussed in ¶0103 would include reading of key values stored, as referenced by their own representations in memory, i.e. “keywords”.), and a key-value pair acquisition distributed dataset keyword for representing a distributed dataset returned after performing an 20operation corresponding to the key-value pair acquisition operator keyword on the distributed key- value pair set represented by the key-value pair supplying distributed key-value pair set keyword (Wolfram: ¶0135 – values related to numbers associated with temp key as well as nyc characters associated with key “city”. See ¶0103 – creation of files and folders with associated “keywords” shown in fig. 3, particularly e.g. 340 “read tally”, caused by the performance of request for data to be read from databin. See also above citations.); and 
	the executing, by using an operator corresponding to 25the operator keyword, the distributed computing task based on an input parameter of the operator, comprises: 
	forming a plurality of new key-value pairs by combining a given key of a given key-value pair with respective data elements of a value of the given key-value pair (Wolfram: ¶0135 – values related to numbers associated with temp key as well as nyc characters associated with key “city”. See ¶0103 – creation of files and folders with associated “keywords” shown in fig. 3, particularly e.g. 340 “read tally”, caused by the performance of request for data to be read from databin. See also ¶0244 – date list with key “HR” associated with a list of values used from plotting, i.e. “dataset”. Examiner notes that the term “combining” is afforded such broadest reasonable interpretation to denote having at least some connection between the combined items.), wherein all keys of the new key-value pairs are identical to the given key (Wolfram: ¶0179 – identifying keywords contained within requests when parsing queries, i.e. writes to storage. See below citations relating to association of data matched to keys. Examiner notes that the instant specification ¶¶0043-0044 does not support a narrow interpretation of the term “identical”. Consequently, the term “identical” in the context of this limitation is being interpreted, for the purposes of examination, broadly enough to allow for multiple different keys to be stored in a “collection”, with instances being grouped by a matching key. See also above citations directed to key-value pair.), wherein the given key-value pair is in the distributed key-value pair set represented by the key-value pair supplying distributed key-value pair set keyword, and the value of the given key-value pair is a dataset consisting of all values of the new key-value pairs   (Wolfram: ¶0075 – configuration combining arguments as part of databin creation to include arguments, i.e. “keywords” to specifically determine how incoming data is to be formatted, e.g. according to keys. See , and 
	adding the formed new key-value pairs as data elements to the distributed dataset represented by the key-value pair acquisition distributed dataset keyword. (Wolfram: ¶0135 – values related to numbers associated with temp key as well as nyc characters associated with key “city”, ¶0103 – creation of files and folders with associated “keywords” shown in fig. 3, particularly e.g. 340 “read tally”, caused by the performance of request for data to be read from databin. See ¶0010 – requests include API calls determined by servers based upon parameters as to how handled, and ¶0179 – API call associated with operator, adding data. See also fig. 1 showing server 152 which is described in ¶¶0056-0058 as being a plurality of servers performing the taught request functionality, i.e. “distributed computing”, as well as above citations.)

With regard to dependent claim 12, which depends upon independent claim 11,
	Wolfram teaches the apparatus according to claim 11, wherein the parsing an expression of the distributed computing task to obtain an operator keyword comprises: 
	parsing the expression of the distributed computing 20task to obtain a grouping operator keyword, a grouped distributed dataset keyword for representing a distributed dataset operated by a grouping operator corresponding to the grouping operator keyword (Wolfram: fig. 13 association of , and a grouping condition keyword for representing a grouping 25basis for grouping the distributed dataset represented by the grouped distributed dataset keyword (Wolfram: fig. 13 association of “3pw3N73Q”, i.e. “grouping condition keyword”. See ¶0179 – evaluation of conditions including keywords based on parsing performed to determine to which databin data should be added. See also above citations.); and 
	the executing, by using an operator corresponding to the operator keyword, the distributed computing task based on an input parameter of the operator, comprises:  
	30grouping the distributed dataset represented by the grouped distributed dataset keyword according to the 38grouping condition keyword to obtain grouped data (Wolfram: ¶0010 – requests include API calls determined by servers based upon parameters as to how handled. See ¶0179 evaluation of conditions including keywords based on parsing performed to determine to which databin data should be added, and ¶0071 – association of groups of data as objects referred to as databins, with further discussion of bin designations and functions. See also above citations.), and combine the grouping condition keyword and the grouped data into a key-value pair to obtain a distributed key- value pair set. (Wolfram: ¶0135 – keyword associated with key “city” and associated nyc value pair, as well as key “temp” with numerical temperature value associated, i.e. “pair set”. See also above citations.)


	Wolfram teaches the apparatus according to claim 11, wherein the parsing an expression of the distributed computing task to obtain an operator keyword comprises: 
	parsing the expression of the distributed computing task to obtain an operation operator keyword (Wolfram: ¶0179 – operator: “=”, i.e. “operation operator keyword”, obtained from an exemplary request. See ¶0178 – role of “=” operator in assignment operations for adding data. See also above citations. The examiner notes the recitation of alternative limitations herein.), an 10operated distributed dataset keyword for representing a distributed dataset operated by an operation operator corresponding to the operation operator keyword (Wolfram: ¶0179 – operator: “=”, i.e. “operation operator keyword”, obtained from an exemplary request. See ¶0178 – role of “=” operator in assignment operations for adding data as associated with another keyword to describe the value being assigned, i.e. “operated distributed dataset keyword”. See also above citations.), and a return distributed dataset keyword for representing a distributed dataset returned after performing an 15operation corresponding to the operation operator keyword on the distributed dataset represented by the operated distributed dataset keyword (Wolfram: ¶0179 – operator: “=”, i.e. “operation operator keyword”, obtained from an exemplary request. See ¶0178 – role of “=” operator in assignment operations for adding data along with a (e.g. numerical) representation of the value being assigned, i.e. “return distributed dataset keyword corresponding”. See also above citations. The examiner notes the recitation of alternative limitations herein.); and 
	the executing, by using an operator corresponding to the operator keyword, the distributed computing task 20based on an input parameter of the operator, comprises: 
	performing the operation corresponding to the operation operator keyword on the distributed dataset represented by the operated distributed dataset keyword (Wolfram: ¶0010 – requests include API calls determined by servers based upon parameters as to how handled. See ¶0179 – API call associated with operator. See also fig. 1 showing server 152 which is described in ¶¶0056-0058 as being a plurality of servers performing the taught request functionality, i.e. “distributed computing”, as well as above citations.) and return a new distributed dataset (Wolfram: ¶0071 – creating databins, i.e. “data sets”. See ¶0240 – return stored databin data, ¶0249 – reference to stored databin data in the example depicted in fig. 13 as a “data set”. See also fig. 1 showing server 152 which is described in ¶¶0056-0058 as being a plurality of servers performing the taught request functionality, i.e. “distributed computing”, as well as above citations.), and determine the 25new distributed dataset as the distributed dataset represented by the return distributed dataset keyword. (Wolfram: ¶¶0178-0179 - role of “=” operator in assignment operations for adding data along with a (e.g. numerical) representation of the value being assigned, i.e. “return distributed dataset keyword corresponding” where operator: “=”, i.e. “operation operator keyword”, is obtained from an exemplary request. See ¶0244 – date list with key “HR” associated with a list of values used from plotting, i.e. “dataset”. See also above citations.)


	Wolfram teaches the apparatus according to claim 11, wherein the parsing an expression of the distributed computing task to obtain an operator keyword comprises:  
	30parsing the expression of the distributed computing task to obtain a traversal operator keyword (Wolfram: ¶0179 – request indicating databin, as cited above where keyword indicates function as shown in ¶0119. See ¶¶0250-0252 – example databin may have performed on it the function: “MinMax” wherein a list is traversed, i.e. “traversal operator keyword” to determine the minimum and maximum values in the list. See also above citations.), a 39traversed distributed key-value pair set keyword for representing a distributed key-value pair set operated by a traversal operator corresponding to the traversal operator keyword (Wolfram: ¶0179 – request indicating databin, as cited above where keyword indicates function as shown in ¶0119. See ¶¶0249-0252 – reference to stored data associated by key “humidity”, i.e. “key-value pair set”, data in the example depicted in fig. 13 as a “data set” where example databin may have performed on it the function: “MinMax” wherein a list is traversed, i.e. “traversal operator keyword” to determine the minimum and maximum values in the list. See also above citations.), and a traversed operator keyword for 5representing an operator operated by the traversal operator corresponding to the traversal operator keyword (Wolfram: ¶0179 – request indicating databin, as cited above where keyword indicates function as shown in ¶0119. See ¶¶0249-0252 – reference to stored data associated by string “3pw3N73Q”, i.e. traversed operator keyword”, data in the example depicted in fig. 13 as a “data set” ; and 
	the executing, by using an operator corresponding to the operator keyword, the distributed computing task 10based on an input parameter of the operator, comprises: 
	performing an operation corresponding to the traversed operator keyword on a distributed dataset corresponding to a value in each key-value pair in the distributed key-value pair set represented by the 15traversed distributed key-value pair set keyword. (Wolfram: ¶0010 – requests include API calls determined by servers based upon parameters as to how handled. See ¶0179 – API call associated with operator, and ¶¶0249-0252 – reference to stored data associated by key “humidity”, data in the example depicted in fig. 13 as a “data set” where example databin may have performed on it the function: “MinMax”, associated with a parameter of a list name i.e. “traversed operator keyword”, wherein the list is traversed, to determine the minimum and maximum values in the list.. See also fig. 1 showing server 152 which is described in ¶¶0056-0058 as being a plurality of servers performing the taught request functionality, i.e. “distributed computing”, as well as above citations.)





	Wolfram teaches the apparatus according to claim 11, wherein the parsing an expression of the distributed computing task to obtain an operator keyword comprises: 
	parsing the expression of the distributed computing 20task to obtain a value acquisition operator keyword (Wolfram: ¶0135 – values related to numbers associated with temp key as well as nyc characters associated with key “city”. See also above citations. Examiner notes that supplying a key-value pair likewise supplies the underlying value.), a value-supplying distributed key-value pair set keyword for representing a distributed key-value pair set operated by a value acquisition operator corresponding to the value acquisition operator keyword (Wolfram: ¶0135 – values related to numbers associated with temp key as well as nyc characters associated with key “city”. See ¶0103 – data read from databin. See also above citations. The examiner notes data read from the databin as discussed in ¶0103 would include reading of key values stored, as referenced by their own representations in memory, i.e. “keywords”. Examiner further notes that supplying a key-value pair likewise supplies the underlying value.), and a value 25acquisition distributed dataset keyword for representing a distributed dataset returned after performing an operation corresponding to the value acquisition operator keyword on the distributed key-value pair set represented by the value-supplying distributed key-value 30pair set keyword (Wolfram: ¶0135 – values related to numbers associated with temp key as well as nyc characters associated with key “city”. See ¶0103 – creation of files and folders with associated “keywords” shown in fig. 3, particularly e.g. 340 “read tally”,  ; and 
	the executing, by using an operator corresponding to 40the operator keyword, the distributed computing task based on an input parameter of the operator, comprises: 
	adding values in key-value pairs of the distributed key-value pair set represented by the value-supplying 5distributed key-value pair set keyword as data elements to the distributed dataset represented by the value acquisition distributed dataset keyword. (Wolfram: ¶0135 – values related to numbers associated with temp key as well as nyc characters associated with key “city”, ¶0103 – creation of files and folders with associated “keywords” shown in fig. 3, particularly e.g. 340 “read tally”, caused by the performance of request for data to be read from databin. See ¶0010 – requests include API calls determined by servers based upon parameters as to how handled, and ¶0179 – API call associated with operator, adding data. See also above citations. Examiner notes that supplying a key-value pair likewise supplies the underlying value.)







	Wolfram teaches the apparatus according to claim 11, wherein the parsing an expression of the distributed computing task to obtain an operator keyword comprises: 
	parsing the expression of the distributed computing task to obtain a file reading operator keyword (Wolfram: Fig. 13 operator keyword “values”, i.e. “file reading operator keyword”, extracts/reads values as discussed at ¶¶0253-0254. See ¶0102 created databin may contain one or more files, with the taught distributed cloud computing being described at ¶0007 as allowing read access to files. See also above citations.), a file 10reading distributed dataset keyword for representing a distributed dataset operated by a file reading operator corresponding to the file reading operator keyword (Wolfram: ¶0102 created databin may contain one or more files, with the taught distributed cloud computing being described at ¶0007 as allowing read access to files and in ¶0008 as using an identifier, i.e. “file reading distributed dataset keyword” to represent an object being accessed. See also above citations.), and a file reading storage path for representing a file operated by the file reading operator (Wolfram: ¶0102 created databin may contain one or more files, with the taught distributed cloud computing being described at ¶0007 as allowing read access to files and in ¶0072 as associating an access location, i.e. “path” with identifiers used for access. See ¶0135 – values related to numbers associated with temp key as well as nyc characters associated with key “city”. See also above citations.); and  
	15the executing, by using an operator corresponding to the operator keyword, the distributed computing task based on an input parameter of the operator, comprises: 
	writing data in the file represented by the file reading storage path to the distributed dataset 20represented by the file reading distributed dataset keyword. (Wolfram: ¶¶0071-0072 – creating databins, i.e. “data sets” while associating an access location, i.e. “path” with identifiers used for access. See ¶0249 – reference to stored databin data in the example depicted in fig. 13 as a “data set”, ¶0010 – requests include API calls determined by servers based upon parameters as to how handled, and ¶0179 – API call associated with operator. See also above citations.)

With regard to dependent claim 18, which depends upon independent claim 11,
	Wolfram teaches the apparatus according to claim 11, wherein the parsing an expression of the distributed computing task to obtain an operator keyword comprises:  
	25parsing the expression of the distributed computing task to obtain a memory reading operator keyword (Wolfram: Fig. 13 shows extraction functionality from memory performed by “values” operator keyword, i.e. “memory reading operator keyword”. See fig. 1 shows memory 158 in server(s) 152 being the subject of the read/acquisition functionality taught, with the same distributed cloud computing being described at ¶0007 as allowing read access via a network to files stored in memory. See also above citations.), a memory reading distributed dataset keyword for representing a distributed dataset operated by a memory reading operator and a memory reading address keyword 30for representing a memory operated by the memory reading operator (Wolfram: fig. 1 shows memory 158 in server(s) 152 being the subject of the read/acquisition functionality taught, with the same distributed cloud computing being described at ¶0007 as allowing read access to files and in ¶0072 as associating an access location, i.e. “address” with identifiers used for access. See also above citations.); and  
	42the executing, by using an operator corresponding to the operator keyword, the distributed computing task based on an input parameter of the operator, comprises: 
	writing data in the memory represented by the memory 5reading address keyword to the distributed dataset represented by the memory reading distributed dataset keyword. (Wolfram: ¶¶0071-0072 – creating databins, i.e. “data sets” while associating an access location, i.e. “address” with identifiers used for access. See ¶0249 – reference to stored databin data in the example depicted in fig. 13 as a “data set”, ¶0010 – requests include API calls determined by servers based upon parameters as to how handled, and ¶0179 – API call associated with operator. See also above citations.)


	Wolfram teaches the apparatus according to claim 11, wherein the parsing an expression of the distributed computing task to 10obtain an operator keyword comprises: 
	parsing the expression of the distributed computing task to obtain a file writing operator keyword (Wolfram: ¶0102 created databin may contain one or more files, with the taught distributed cloud computing being described ¶¶0007 as performing a storage, i.e. “writing”, operation. See also ¶0111 – file creation function triggered by databin creation, as well as above citations.), a file writing distributed dataset keyword for representing a distributed dataset operated by a file writing operator (Wolfram: ¶0102 created databin may contain one or more files, with the taught distributed cloud computing being described ¶¶0007-0008 as performing a storage, i.e. “writing”, operation and using an identifier, i.e. “file writing distributed dataset keyword” to represent an object being accessed. See also ¶0111 – file creation function triggered by databin creation, as well as above citations.), 15and a file writing storage path for representing a file operated by the file writing operator (Wolfram: ¶0102 created databin may contain one or more files, with the taught distributed cloud computing being described at ¶0007 as performing a storage, i.e. “writing”, operation and in ¶0072 as associating an storage location, i.e. “path” with identifiers used for data storage. See ¶0135 – values related to numbers associated with temp key as well as nyc characters associated with key “city”. See also above citations.); and 
	the executing, by using an operator corresponding to the operator keyword, the distributed computing task based on an input parameter of the operator, comprises:  
	20writing data in the distributed dataset represented by the file writing distributed dataset keyword to the file represented by the file writing storage path. (Wolfram: ¶¶0071-0072 – creating databins, i.e. “data sets” while associating an storage location, i.e. “path” with identifiers used for data storage. See ¶0249 – reference to stored databin data in the example depicted in fig. 13 as a “data set”, ¶0010 – requests include API calls determined by servers based upon parameters as to how handled, and ¶0179 – API call associated with operator. See also fig. 1 showing server 152 which is described in ¶¶0056-0058 as being a plurality of servers performing the taught request functionality, i.e. “distributed computing”, as well as above citations.)

With regard to claims 1-5 and 7-9, 
	Claims 1-5 and 7-9 are each similar in scope to claims 11-15 and 17-19 respectively and are each rejected under a similar respective rationale.








	Wolfram teaches the method according to claim 1, wherein the parsing an expression of the distributed computing task to obtain an operator keyword comprises:  
	5parsing the expression of the distributed computing task to obtain a memory writing operator keyword (Wolfram: Fig. 17A/B shows “Databinadd”, i.e. “memory writing operator keyword”. See fig. 1 shows memory 158 in server(s) 152 being the subject of the writing/storing functionality taught. See also ¶0071 – CreateDatabin keyword used to create objects in memory, as well as above citations.), a memory writing distributed dataset keyword for representing a distributed dataset operated by the memory writing operator (Wolfram: fig. 1 shows memory 158 in server(s) 152 being the subject of the write/storage functionality taught, with the same distributed cloud computing being described at ¶¶0007-0008 as performing a storage, i.e. “writing”, operation and using an identifier, i.e. “file writing distributed dataset keyword” to represent an object being accessed. See ¶0135 – values related to numbers associated with temp key as well as nyc characters associated with key “city”. See also above citations.), and a memory writing address 10keyword for representing a memory operated by the memory writing operator (Wolfram: fig. 1 shows memory 158 in server(s) 152 being the subject of the write/storage functionality taught, with the same distributed cloud computing being described at ¶0007 as performing a storage, i.e. “writing”, operation and in ¶0072 as associating an access location, i.e. “address” with identifiers used for data storage. See ¶0135 – values related to numbers ; and 
	the executing, by using an operator corresponding to the operator keyword, the distributed computing task based on an input parameter of the operator, comprises:  
	15writing data in the distributed dataset represented by the memory writing distributed dataset keyword to the memory represented by the memory writing address keyword. (Wolfram: ¶¶0071-0072 – creating databins, i.e. “data sets” while associating an access location, i.e. “address” with identifiers used for data storage. See ¶0249 – reference to stored databin data in the example depicted in fig. 13 as a “data set”, ¶0010 – requests include API calls determined by servers based upon parameters as to how handled, and ¶0179 – API call associated with operator. See also above citations.)

With regard to independent claim 20, 
	Claim 20 is similar in scope to claim 11 and is rejected under a similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wolfram in view of US Pre-Grant Publication 2018/0032861 to Oliner (listed in Form 892 references mailed 12/9/2020).

With regard to dependent claim 21, which depends upon independent claim 1,
	Wolfram teaches the method according to claim 1, wherein the executing, by using an operator corresponding to the operator keyword, the distributed computing task based on an input parameter of the operator, comprises:
	 Filing Date:forming a plurality of new key-value pairs. (Wolfram: ¶¶0071-0072 – creating databins, i.e. “data sets” while associating an access location, i.e. “path” with identifiers used for access. See ¶0249 – reference to stored databin data in the example depicted in fig. 13 as a “data set”, ¶0010 – requests include API calls determined by servers based upon parameters as to how handled, and ¶0179 – API call associated with operator. See also above citations directed to specific key –value pairs.)
	Wolfram does not fully and explicitly teach by: dividing each of a plurality of numbers by a given number to acquire a reminder of the each number, grouping first numbers having a same first reminder as a first value and grouping second numbers having a same second reminder as a second value, using the first reminder as a first key and using the second reminder as a second key, and forming a first new key-value pair by using the first key and the first value and forming a second new key-value pair by using the second key and the second value.  
	Oliner teaches a method forming a plurality of new key-value pairs by: dividing each of a plurality of numbers by a given number to acquire a reminder of the each number, grouping first numbers having a same first reminder as a first value and grouping second numbers having a same second reminder as a second value, using the first reminder as a first key and using the second reminder as a second key, and forming a first new key-value pair by using the first key and the first value and forming a second new key-value pair by using the second key and the second value. (Oliner: ¶0106 reads in relevant part, “…the keyword index may include entries for name-value pairs found in events, where a name-value pair can include a pair of keywords connected… events containing these name-value pairs can be quickly located. In some embodiments, fields can automatically be generated for some or all of the name-value pairs… if the string "dest=10.0.1.2" is found in an event, a field named "dest" may be created for the event, and assigned a value of "10.0.1.2".” Examiner notes that acquired character string “dest” is the “reminder” and that the field subsequently named “dest” is the “key”. Examiner further notes that ¶0102 refers to the existence of multiple fields, which at ¶0106 are described as each pertaining to a keywords, i.e. “first key”, “second key”, and respectively paired values. See also discussion of keyword use in role of key in accessing data at ¶0105 and ¶0108, as well as discussion of “an” or “a” denoting “one or more” at ¶0290.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the reminder-based key-value pair formation of Oliner into the data storage system of Wolfram by programming the instructions of Wolfram (Wolfram: ¶0009) to form key-value pairs based upon acquired 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wolfram in view of US Pre-Grant Publication 2012/0109935 to Meijer (listed in Form 892 references mailed 12/9/2020).

With regard to dependent claim 22, which depends upon independent claim 1,
	Wolfram teaches the method according to claim 1.
	Wolfram does not fully and explicitly teach wherein none of the keys of the new key-value pairs are different from each other.
	Meijer teaches a method wherein none of the keys of new key-value pairs are different from each other. (Meijer: fig. 3, where ¶0030 discusses keys’ respective values as being restricted to that specific numerical key, i.e. “none of the keys…are different”. The examiner respectfully notes the lack of specificity at instant specification ¶¶0043-0044, as discussed in the grounds of rejection of claim 1.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the numerical key-value 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAL L BOGACKI whose telephone number is (571)270-5125. The examiner can normally be reached Monday - Thursday 9:30am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES K TRUJILLO can be reached on (571)272-3677. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAL BOGACKI
Examiner
Art Unit 2157



/M.L.B./Examiner, Art Unit 2157   

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157